MOREMEN, Chief Justice.
This is an original action in this Court whereby Roark seeks to obtain an order requiring the Judge of the Laurel. Circuit Court to furnish him with a copy of the record made in a proceeding filed under RCr 11.42. The motion in the latter proceeding was overruled without a hearing. Appellant filed notice of appeal and motion to proceed in forma pauperis. That motion was overruled. A response has been filed which indicates that the Court believes that movant Roark is seeking to obtain a copy of the record in the case where he was originally convicted and sentenced to prison. Sufficient reasons are given for not furnishing that record. However, the proceeding in this Court is directed toward obtaining a copy of the proceedings under RCr 11.42.
Under Davenport v. Winn, Ky., 385 S.W. 2d 185, Roark is entitled to a copy of that record. The petition is therefore granted and an order of mandamus shall issue requiring the Judge of the Laurel Circuit Court to furnish a copy of the record in the RCr 11.42 proceeding to movant, James Edward Roark.